t c memo united_states tax_court juan vega petitioner v commissioner of internal revenue respondent docket no filed date juan vega pro_se kevin w coy for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively - the issues for decision are as follows whether petitioner included proper identifying numbers of the individuals whom he claimed as dependents on his income_tax returns for and we hold that he did not accordingly by virtue of sec_151 ’ petitioner is not entitled to deductions for dependency_exemptions for such individuals whether petitioner an unmarried individual qualifies for head-of-household filing_status for and we hold that he does not accordingly by virtue of sections l c c and c petitioner’s tax_liabilities for the years in issue must be determined using the tax table for single individuals as well as the standard_deduction appropriate to that filing_status findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in long beach california at the time that his petition was filed with the court petitioner an unmarried mexican national has been a resident of california since during and the taxable years in issue petitioner resided in long beach california and was employed as a fork lift operator by american unless otherwise indicated all section references are to the internal_revenue_code in effect for and the taxable years in issue racing equipment inc of rancho dominguez california although he resided in long beach in and petitioner also maintained a residence in southern mexico during those years petitioner paid more than one-half of the cost of maintaining this residence for each of those years during and petitioner’s father and mother two brothers and two sisters collectively petitioner’s relatives lived at the residence in mexico that petitioner maintained the names of these individuals their relationship to petitioner and their birth dates are as follows name relationship birth date benjamin vega father date margarita campos mother date jose de jesus vega brother date rafael vega brother date cleofas gabriela vega sister date liliana margarita vega sister date petitioner’s relatives are all mexican nationals none of them has ever resided in the united_states nor has any one of them ever worked in the united_states petitioner timely filed a u s individual_income_tax_return form 1040a for on his return petitioner designated his filing_status as head_of_household and claimed the standard_deduction in the amount appropriate to that filing_status also on his return petitioner claimed his relatives as dependents for each of his relatives petitioner listed a purported 9-digit social_security_number sometimes referred to as an ssn the - - first digits of which were as follows name relationship ssn benjamin vega father 551-xx-xxxxxx margarita campos mother 455-xxxx-xxxx jose de jesus vega brother 570-xxxx-xxxx rafael vega brother 548-xxx-xxxx cleofas gabriela vega sister 573-xxx-xxxx liliana margarita vega sister 573-xxx-xxxx petitioner also timely filed a u s individual_income_tax_return form_1040 for on his return petitioner designated his filing_status as head_of_household and claimed the standard_deduction in the amount appropriate to that filing_status also on his return petitioner claimed his relatives except for jose de jesus vega as dependents for each of his relatives petitioner listed a purported 9-digit ssn the first digits of which were as follows name relationship ssn benjamin vega father 551-xx-xxxxxx margarita campos mother 455-xxxx-xxxx rafael vega brother 'a56-xxx-xxxx cleofas gabriela vega sister 573-xxx-xxxx liliana margarita vega sister 573-xxx-xxxx right of the digits of the purported ssn for rafael vega on the return were different from the purported ssn for rafael vega on the return this discrepancy is unexplained in the record according to the office of the regional_commissioner of the social_security administration in richmond california each of the seven different purported ssns listed by petitioner on his and tax returns for his relatives is a validly assigned social_security_number but it belongs to someone other than - petitioner’s relative in each instance identifying information provided such as petitioner’s relative’s date of birth does not match corresponding information for the validly assigned ssn that is on file with the social_security administration in addition according to respondent’s computer records each of the seven different purported ssns listed by petitioner on his and tax returns for his relatives belongs to someone other than petitioner’s relative in each instance identifying information provided such as petitioner’s relative’s date of birth does not match corresponding information for the validly assigned ssn that is part of respondent’s computer records for example the purported ssn listed by petitioner on his tax_return for his brother rafael vega relates to a female individual in rosemead california with a birth date of date further the purported ssn listed by petitioner on his tax_return for his brother rafael vega relates to an individual in racine wisconsin with a birth date of date in and respondent assigned each of petitioner’s relatives an irs individual_taxpayer_identification_number itin the date of the notice assigning the itinss and the first digits of such numbers were as follows name relationship notice date itin benjamin vega father date 9-xx-xxxx margarita campos mother date 9-xx-xxxx jose de jesus vega brother date 983-xxxx-xxxxx rafael vega brother date 983-xx-xxxx cleofas gabriela vega sister date 980-xxx-xxxxx liliana margarita vega sister date 990-xxxx-xxxxx in date respondent’s appeals_office in laguna niguel california issued a notice_of_deficiency to petitioner determining deficiencies in his federal income taxes for and the explanation of adjustments in the notice_of_deficiency together with the appeals_office narrative indicates that petitioner satisfied all but one of the requirements for the allowance of dependency_exemptions namely that the taxpayer include on the taxpayer’s return the identifying number of each individual who is claimed as a dependent opinion as a preliminary matter we note that deductions are strictly a matter of legislative grace and a taxpayer must satisfy the specific requirements for any deduction claimed see 292_us_435 issue dependency_exemptions a taxpayer is entitled to a deduction for an exemption for each individual who qualifies as the taxpayer’s dependent under sec_151 and sec_152 sec_15l a c and however sec_15l e limits this allowance by providing that no exemption shall be allowed under this section with respect to any - j- individual unless the tin of such individual is included on the return claiming the exemption see 55_fsupp2d_360 d md taxpayer’s failure to comply with the requirement of sec_151 is an absolute bar to the allowance of a deduction for a dependency_exemption affd per curiam without published opinion 210_f3d_361 cir the constitutionality of sec_151l e has been upheld by this court see 114_tc_511 cansino v commissioner tcmemo_2001_134 see also kocher v commissioner tcmemo_2000_238 davis v commissioner tcmemo_2000_210 sec_7701 defines the term tin for purposes of the internal_revenue_code to mean the identifying number assigned to a person under sec_6109 sec_6109 d provides that the social_security account number issued to an sec_151 was added to the code by the small_business job protection act of sbujpa publaw_104_188 sec a 110_stat_1853 sec_15l1 e is generally effective for returns due on or after date sbjpa sec d 110_stat_1853 accordingly sec_15l e is applicable in the present case because petitioner’s and returns were due after date see sec_6072 ssns are issued by the social_security administration ssa of the u s department of health and human services upon application by a citizen a qualified alien or by a parent on behalf of a qualified child see generally c f_r sec_422 through the issuance of an ssn results in the creation of a record at the ssa of that person’s earnings for purposes of determining the old-age survivors and disability insurance and other_benefits to which that the person continued --- - individual is the identifying number of the individual except as otherwise specified under the applicable regulations the regulations provide that an individual who is not eligible to obtain a social_security_number and who is required to furnish a taxpayer identifying number must apply for an itin sec_301_6109-1 proced admin regs an irs itin is a taxpayer identifying number issued to an alien individual by the internal_revenue_service upon application_for use in conjunction with requirements imposed by the internal_revenue_code sec_301_6109-1 proced admin regs an irs itin is not a social_security_number or an account number for use in employment for wages id the regulations also provide that an individual who is duly assigned a social_security_number or who is entitled to a social_security_number will not be issued an irs itin sec_301 d proced admin regs in sum an individual required to furnish a taxpayer_identification_number must use the individual’s ssn unless the individual is not eligible to obtain an ssn in which case the continued may be entitled and a unique numerical identifier for the individual for use by a variety of governmental and private entities see miller v commissioner t cc --- - individual must use an irs itin in the present case petitioner did not include on his tax returns for and either valid ssns or irs itins for his relatives rather petitioner listed purported ssns relating to individuals other than his relatives because sec_151 requires that the return include the identifying number of the individual who is claimed as a dependent on the return and not just the identifying number of any individual it is apparent that petitioner did not comply with the statutory mandate at trial petitioner testified that in his father benjamin vega traveled from petitioner’s residence in southern mexico to the american consulate in tijuana mexico and obtained ssns and not irs itins for petitioner’s relatives petitioner testified further that those ssns were the exact same ssns that were included on his returns for and sec_301_6109-1 proced admin regs was amended to expressly so provide see sec_301_6109-1 a and b proceed admin regs however paragraphs a a and a b apply to income_tax returns due without regard to extensions on or after date sec_301 j proced admin regs we take note of the fact that tijuana is located at the u s -mexican border adjacent to san diego petitioner did not explain why two different purported ssns for his brother rafael vega were included on his and returns - we are unable to accept petitioner’s testimony for a variety of reasons among them the following three first petitioner introduced no documentary_evidence to support his testimony ’ second we do not think that a u s consular office would issue six ssns that had already been assigned to other individuals third we do not think that ssns would be assigned to nonresident foreign nationals who are not employed in the united_states or not otherwise legally in the united_states fora valid nonwork purpose in this regard see c f_r sec_422 a a e in view of the foregoing we hold that sec_15l1 e bars allowance of deductions for dependency_exemptions for petitioner’s relatives on petitioner’s and income_tax returns respondent’s determination in this regard is therefore sustained issue filing_status petitioner designated his filing_status as head_of_household on his and income_tax returns as relevant herein a taxpayer is considered a head_of_household if either the taxpayer maintains as his or her home a household that constitutes for more than one-half of the ’ petitioner did offer one exhibit in support of his testimony but it was not admitted into evidence because inter alia it was incomplete on its face it was not authenticated and it was hearsay and there were no circumstantial guaranties of trustworthiness or other applicable hearsay exception taxable_year the principal_place_of_abode of an individual who gualifies as the taxpayer’s dependent under sec_151 and sec_152 or the taxpayer maintains a household that constitutes the principal_place_of_abode of the taxpayer’s father or mother but only if such parent qualifies as the taxpayer’s dependent under sec_151 and sec_152 sec_2 we have already held that petitioner is not entitled to an allowance for a dependency_exemption for any of his relatives in and accordingly petitioner does not gualify as a head_of_household for either of those years sec_2 because petitioner was unmarried his filing_status is single see secs l c c and he is entitled to the standard_deduction applicable to that particular filing_status see sec_63 respondent’s determination in this regard is therefore sustained in order to reflect the foregoing decision will be entered for respondent
